DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 28, 2021 has been entered. Claims 21-36 remain pending in the application. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/542,198, 13/949,754 and 14/339,639, 14/159,133, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The applications mentioned above fail to provide adequate support for “wherein the one or more circuits are configured to provide the volume setting such that volume adjustments based on the volume setting are time synchronized to mixing changes based on the mix setting”, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 28-33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2005/0117761).

Regarding claim 21, Sato teaches a system (FIG. 15 the headphone apparatus 130) comprising: 
one or more circuits (FIG. 15 the circuitry within the headphone apparatus 130) for use in controlling a combined-game-and-chat audio signal (para. [0078]-[0100] the system illustrated in FIGS. 14-15 controls the volume or the volume of the game sound or a voice of “player B”), wherein the one or more circuits (FIG. 15 the circuitry within the headphone apparatus 130) are configured to: 
receive user input (para. [0078]-[0100], [0113] the user input) comprising: 
at least a selection of a desired volume of a game audio component (para. [0113] the volume of the game sound) of the combined-game-and-chat audio signal (para. [0078]-[0100], [0113] the user may control the volume of the game sound via the volume control device); and 
(para. [0078]-[0100] the user input that sets the volume of the game sound), a corresponding mix setting (para. [0086]-[0093] the setting for synthesizing the sound signal of the game sound supplied from the infrared reception device 151 and the sound signal of a voice of the "player B" supplied from the headphone input device 152), wherein the mix setting (para. [0086]-[0093] the setting for synthesizing the sound signal of the game sound supplied from the infrared reception device 151 and the sound signal of a voice of the "player B" supplied from the headphone input device 152) comprises one or more control parameters (para. [0086]-[0093] the parameters of the setting for synthesizing the sound signal of the game sound supplied from the infrared reception device 151 and the sound signal of a voice of the "player B" supplied from the headphone input device 152) for adaptively controlling mixing of the chat audio component (para. [0113] the voice of “player B”) and a game audio component (para. [0086]-[0093] the sound signal of the game sound supplied from the infrared reception device 151) to generate the combined-game-and-chat audio signal (para. [0086])-[0093] the sound signal of the game sound supplied from the infrared reception device 151 and the sound signal of a voice of the "player B" supplied from the headphone input device 152 are synthesized to be outputted by the left speaker unit 154 and the right speaker unit 155 based on the user’s setting of the volume of the voice of “player B”), and wherein controlling the mixing (para. [0086]-[0093] the synthesis of the game sound and the voice of “player B”) comprises adjusting proportions of the chat audio component (para. [0086]-[0093] the voice of “player B”) and the game audio component (para. [0086]-[0093] the game sound) incorporated into the combined-game-and-chat audio signal (para. [0086]-[0093] the game sound and the voice of “player B” are adjusted since they are synthesized).

Sato further teaches wherein the one or more circuits (FIG. 15 the circuitry within the headphone apparatus 130) are configured to determine the mix setting (para. [0086]-[0093] the setting for synthesizing the sound signal of the game sound supplied from the infrared reception device 151 and the sound signal of a voice of the "player B" supplied from the headphone input device 152) based on a data set (para. [0086]-[0093] the data corresponding to how the game sound and the voice of “player B” is to be synthesized) characterizing an audio device (para. [0086]-[0093] the data corresponding to how the game sound and the voice of “player B” is to be synthesized characterizes the headphone apparatus 130 since the headphone apparatus 130 performs the synthesis of the game sound and the voice of “player B”) where at least portion of the mixing of the chat audio component (para. [0113] the voice of “player B”) and the game audio component (para. [0086]-[0093] the sound signal of the game sound supplied from the infrared reception device 151) is performed (para. [0086]-[0093] the synthesis of the sound signal of the game sound supplied from the infrared reception device 151 and the sound signal of a voice of the "player B" supplied from the headphone input device 152 occurs on the headphone apparatus 130).

Regarding claim 23, Sato teaches the system of claim 22. 
Sato further teaches wherein the data set (para. [0086]-[0093] the data corresponding to how the game sound and the voice of “player B” is to be synthesized) is pre-programmed (para. [0086]-[0093] how to game sound and the voice of “player B” synthesized will be dependent on the data corresponding to the instructions as to how the game sound and the voice of “player B” will be synthesized which has to be pre-programmed).

Regarding claim 24, Sato teaches the system of claim 21. 
Sato further teaches wherein the one or more circuits (FIG. 15 the circuitry within the headphone apparatus 130) are configured to concurrently determine, based on the user input (para. [0078]-[0100], [0113] the user input that sets the volume of the game sound), a corresponding volume setting (para. [0078]-[0100] the volume setting of the synthesized game and voice audio) used in outputting the combined-game-and-chat audio signal (para. [0078]-[0100] a volume of the synthesized game and voice audio will be determined that takes into account the set volume of the voice of “player B”).

Regarding claim 25, Sato teaches the system of claim 24. Sato further teaches wherein the one or more circuits (FIG. 15 the circuitry within the headphone apparatus 130) are configured to adaptively provide one or both of the mix setting and the volume setting (para. [0113] the synthesis of the game sound and the voice of “player B" can adaptively change depending on the adjustment of volume of the voice of “player B").

Regarding claim 28, Sato teaches the system of claim 21. 
Sato further teaches wherein the one or more circuits (FIG. 15 the circuitry within the headphone apparatus 130) are configured to provide the volume setting (para. [0078]-[0100] the volume setting of the synthesized game and voice audio) such that volume adjustments based on the volume setting (para. [0078]-[0100] the volume setting of the synthesized game and voice audio) are time synchronized to mixing changes based on the mix setting (para. [0086]-[0093] the volume adjustments to the voice of "player B” will be reflected on the synthesis of the game sound and the voice of “player B" which are synchronized to the synthesis of the voice of "player B” and the game sound).

Claims 29-33 and 36 are rejected for similar reasons as claims 21-25 and 28 since the system taught by Sato performs the recited method steps. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Madsen (US 2010/0145134).

Regarding claim 26, Sato teaches the system of claim 24; however, Sato is silent to wherein one or more circuits are configured to adaptively apply a delay when providing one or both of the mix setting and the volume setting, based on one or more pre-defined delay time values.
Madsen teaches applying an adaptive delay to a mixing setting (para. [0070] the delayed output signal d-Ov causes a delay in the mixing performed by the selector/mixer unit (SEL/MIX)) based on one or more pre-defined delay time values (para. [0070] the delay unit 12 delays the input signal V-Ov with an adjustable delay based on inputs Del1 and/or Del2 which in turns delays the mixing performed by the selector/mixer (SEL/MIX)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include adaptively delay providing said mix setting, based on one or more pre-defined delay time values, as taught by Madsen.
One of ordinary skill would have been motivated to include this modification to enable a user to adjust the mixing to his/her preferences.

Regarding claim 27, Sato in view of Madsen teaches the system of claim 26. 
Sato further teaches wherein one or more circuits (FIG. 15 the circuitry within the headphone apparatus 130) are configured to adaptively provide the mix setting (para. [0086]-[0093] the setting for synthesizing the sound signal of the game sound supplied from the infrared reception device 151 and the sound signal of a voice of the "player B" supplied from the headphone input device 152) and the volume setting (para. [0078]-[0100] the volume setting of the synthesized game and voice audio) by using a plurality of ramp up or down steps (para. [0113] the volume of the voice of “player B” may be adjusted to increase or decrease thus increasing or decreasing the volume of the synthesized game and voice audio), to effectuate gradual or stepped changes (para. [0113] the volume of the voice of “player B” may be adjusted to increase or decrease thus using ramp up and down steps).
The Examiner notes that page 19 of the specification states that "adjustments (mixing at the source-side and/or volume at the output-side) may be ramped up (or down) in steps, to avoid sudden and unpleasant changes in audio experienced by the user”. In light of page 19 of the specification (the only part of the specification that mentions utilizing ramp up/down steps to adjust the volume) and as best understood by the Examiner, the adjustment of the volume setting using a plurality of ramp up and down steps is interpreted as a user increasing or decreasing volume.  

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive for the following reasons. 
In the remarks filed July 28, 2021, the Applicant asserts that Sato does not teach: 
 “at least a selection of a desired volume of a game audio component of the combined-game-and-chat audio signal”;
a mix setting; and
“wherein controlling the mixing comprises adjusting proportions of the chat audio component and the game audio component incorporated into the combined-game-and-chat audio signal.”
The Examiner disagrees with assertions I-III. 
	With respect to assertion I, Sato explicitly teaches “a volume control device for controlling volume of the game sound” which may be operated by the user. See paragraphs [0078]-[0100] and [0113]. Thus, contrary to the Applicant’s assertion, Sato does teach “at least a selection of a desired volume of a game audio component of the combined-game-and-chat audio signal”. 
	Regarding assertions II and III, the Applicant appears to take the position that Sato does not teach a mix setting and that even if Sato does teach a mix setting, Sato does not teach a mix 
	For the reasons set forth above, Applicant’s arguments are found unpersuasive. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.